       Case 1:16-cv-08759-KPF Document 104 Filed 08/28/20 Page 1 of 34




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JOE FASANO; ALTIMEO OPTIMUM FUND; and
ALTIMEO ASSET MANAGEMENT, Individually
and on Behalf of All Others Similarly Situated,

                          Plaintiffs,

                         -v.-
                                                          16 Civ. 8759 (KPF)
GUOQING LI; PEGGY YU YU; DANGDANG
HOLDING COMPANY, LTD.; E-COMMERCE                       OPINION AND ORDER
CHINA DANGDANG INC.; KEWEN HOLDING CO.
LTD.; SCIENCE & CULTURE LTD.; FIRST PROFIT
MANAGEMENT, LTD.; DANQIAN YAO; LIJUN
CHEN; MIN KAN; RUBY RONG LU; KE ZHANG;
and XIAOLONG LI,

                          Defendants.

KATHERINE POLK FAILLA, District Judge:

      In September 2016, the shareholders of E-Commerce China Dangdang

Inc. approved a “going private” merger (the “Merger”). Co-Lead Plaintiffs Joe

Fasano, Altimeo Optimum Fund, and Altimeo Asset Management brought a

putative class action challenging the fairness of and seeking damages related to

the Merger, and Defendants responded with a motion to dismiss on forum non

conveniens grounds. This Court granted Defendants’ motion, finding that the

Cayman Islands was an adequate alternative forum and that the private and

public interests favored the adjudication of the parties’ dispute in that forum.

See Fasano v. Juoqing Li, No. 16 Civ. 8759 (KPF), 2017 WL 6764692, at *13

(S.D.N.Y. Dec. 29, 2017) (“Fasano I”). However, the Court neglected to take into

account a forum selection clause (the “Forum Selection Clause”) contained in a

Deposit Agreement between and among E-Commerce China Dangdang Inc., the
       Case 1:16-cv-08759-KPF Document 104 Filed 08/28/20 Page 2 of 34




Bank of New York Mellon, and the Owners and Holders of American Depositary

Shares (the “Deposit Agreement”), which clause provided that certain claims

must be litigated in the federal or state courts in Manhattan, New York.

Plaintiffs appealed the Court’s dismissal for forum non conveniens, and the

Second Circuit vacated and remanded due to this Court’s failure to account for

the forum selection clause. See Fasano v. Yu Yu, 921 F.3d 333, 336 (2d Cir.

2019) (“Fasano II”).

      On remand, Plaintiffs are proceeding with an Amended Complaint that

pleads a mix of federal securities and common law claims regarding

Defendants’ alleged misrepresentations about the Merger. Those Defendants

that have been served (collectively, “Defendants”) have renewed their motion for

dismissal on forum non conveniens grounds, and in the alternative have moved

to dismiss under Federal Rule of Civil Procedure 12(b)(6). As to the former,

Defendants argue that the Forum Selection Clause covers neither all of

Plaintiffs’ claims nor all of the Defendants in this action, and that it would be

unreasonable and unjust to enforce the Clause. For the reasons set forth

below, the Court finds that this action should once again be dismissed for

forum non conveniens; it therefore grants Defendants’ motion to dismiss for

forum non conveniens and denies Defendants’ Rule 12(b)(6) motion as moot.




                                         2
       Case 1:16-cv-08759-KPF Document 104 Filed 08/28/20 Page 3 of 34




                                      BACKGROUND 1

A.    Factual Background 2

      Although Plaintiffs are proceeding via an Amended Complaint, the facts

of this case remain virtually unchanged from when the Court considered

Defendants’ initial motion to dismiss. See generally Fasano I, 2017 WL

6764692. Given that, as well as the longevity of this action, the Court assumes

the parties’ familiarity with the facts and incorporates by reference the factual

background laid out in Fasano I. See id. at *1-3. Instead, the Court reiterates

only those facts that are essential to the adjudication of Defendants’ current

forum non conveniens motion.

      This action involves thirteen defendants — five corporations and eight

individuals. (See Am. Compl. ¶¶ 9-18, 20-22). The principal corporate

defendant is E-Commerce China Dangdang Inc. (“Dangdang”), a leading e-

commerce company based in China but incorporated under the laws of the

Cayman Islands. (Id. at ¶ 11). Relevantly to this action, Dangdang had

American Depositary Shares (“ADSs”) listed on the New York Stock Exchange


1     The Court draws the facts for this Opinion from the Amended Complaint (“Am. Compl.”
      (Dkt. #79)), which is the operative pleading in this action, as well as exhibits to that
      pleading. The Court also relies in part on the Declaration of John Litton QC (“Litton
      Decl.” (Dkt. #90)) and the exhibit attached to the Declaration of James W. Brown
      (“Brown Decl.” (Dkt. #83)).
      For ease of reference, the Court refers to Defendants’ opening brief as “Def. Br.” (Dkt.
      #82); Plaintiffs’ opposition brief as “Pl. Opp.” (Dkt. #88); and Defendants’ reply brief as
      “Def. Reply” (Dkt. #96).
2     On a motion to dismiss for forum non conveniens, when decided without a factual
      hearing, the Court “must accept the facts alleged in the complaint as true.” RIGroup
      LLC v. Trefonisco Mgmt. Ltd., 949 F. Supp. 2d 546, 549 (S.D.N.Y. 2013) (citing Aguas
      Lenders Recovery Grp. LLC v. Suez, S.A., 585 F.3d 696, 697 (2d Cir. 2009)). The Court
      may also “consider certain evidence outside the pleadings, including affidavits.” Id.
      (internal citations omitted).

                                               3
       Case 1:16-cv-08759-KPF Document 104 Filed 08/28/20 Page 4 of 34




(“NYSE”) via an initial public offering (“IPO”) on December 8, 2010. (Id. at

¶ 42). Those ADSs were governed by the Deposit Agreement, within which

exists the Forum Selection Clause. The Forum Selection Clause, which

appears as part of the Deposit Agreement’s arbitration provision, provides that:

             Any controversy, claim[,] or cause of action … arising
             out of or relating to … the American Depositary
             Shares … shall be settled by arbitration …; provided,
             further, that any such controversy, claim[,] or cause of
             action … relating or based upon the provisions of the
             Federal securities laws of the United States or the rules
             and regulations promulgated thereunder shall be
             submitted to arbitration … if, but only if, so elected by
             the claimant. … Any controversy, claim[,] or cause of
             action … not subject to arbitration … shall be litigated
             in the Federal and state courts in the Borough of
             Manhattan, The City of New York.

(Id., Ex. 5 at 54).

      The other corporate defendants include: Dangdang Holding Company

Limited (“DHC”), a company based in China but incorporated under the laws of

the Cayman Islands (Am. Compl. ¶ 12); Kewen Holding Co. Limited (“Kewen”),

an investment holding vehicle incorporated under the laws of the British Virgin

Islands (id. at ¶ 13); Science & Culture International Limited (“SCI”), an

investment holding vehicle incorporated under the laws of the British Virgin

Islands (id. at ¶ 14); and First Profit Management Limited (“First Profit”), an

investment holding vehicle incorporated under the laws of the British Virgin

Islands (id. at ¶ 16). According to Plaintiffs, Guoqing Li controls Kewen and

SCI, while Danqian Yao controls First Profit. (Id. at ¶¶ 13-14, 16).

      The principal individual defendants are Guoqing Li and Peggy Yu Yu,

both of whom are co-founders and directors of Dangdang. (Am. Compl. ¶¶ 9-
                                         4
       Case 1:16-cv-08759-KPF Document 104 Filed 08/28/20 Page 5 of 34




10). Guoqing Li has been the chief executive officer of Dangdang since its

founding, and Peggy Yu Yu has been the executive chairwoman throughout the

same period. (Id.). As of August 1, 2016, Guoqing Li held 31.2% of

Dangdang’s common stock, and over 75% of the voting power in Dangdang.

(Id. at ¶ 9). Other individual defendants include Danqian Yao, a senior vice

president at Dangdang (id. at ¶ 15); and Lijun Chen and Min Kan, vice

presidents at Dangdang (id. at ¶¶ 17, 18). Finally, there are the members of

the special committee that considered the Merger, all of whom are Dangdang

directors: Ruby Rong Lu, the chairwoman of the special committee; Ke Zhang;

and Xiaolong Li. (Id. at ¶¶ 20-22).

      Plaintiff Joe Fasano is a resident of New York and was the owner of

Dangdang ADSs, amounting to the equivalent of five common shares, prior to

the Merger. (Am. Compl. ¶ 6). Plaintiff Altimeo Optimum Fund (“AOF”) is a

French investment fund that held over 440,000 Dangdang ADSs, amounting to

the equivalent of approximately 2.2 million common shares, prior to the

Merger. (Id. at ¶ 7). See Fasano I, 2017 WL 2764692, at *2. Plaintiff Altimeo

Asset Management (“AAM”), a French company, is AOF’s asset management

company and authorized agent. (Am Compl. ¶ 8). See Fasano I, 2017 WL

2764692, at *2.

      Plaintiffs allege that on July 9, 2015, a group comprised of Defendants

Guoqing Li, Peggy Yu Yu, Danqian Yao, Lijun Chen, Min Kan, Kewen, SCI, and

First Profit (the “Controlling Group”), submitted a bid to buy out Dangdang’s

minority shareholders. (Am. Compl. ¶ 50). The Controlling Group submitted a

                                       5
       Case 1:16-cv-08759-KPF Document 104 Filed 08/28/20 Page 6 of 34




lowball offer of $7.81 per ADS, taking advantage of a precipitous drop in the

Chinese stock market. (Id. at ¶ 47). In response to the buyout bid, Dangdang

formed a special committee, consisting of Ruby Rong Lu, Ke Zhang, and

Xiaolong Li, to evaluate the Controlling Group’s offer. (Id. at ¶ 55). The special

committee, in turn, retained Maples & Calder (“Maples”) — a law firm with its

principal North American offices in the Cayman Islands and the British Virgin

Islands, see Fasano I, 2017 WL 2764692, at *10 — as its Cayman legal

counsel. (Id. at ¶ 56). However, Maples was Dangdang’s company counsel and

provided Dangdang with numerous services, including, inter alia, advising on

Merger-related litigation in the Cayman Islands, advising on Dangdang’s Share

Incentive Plan, and hosting Dangdang’s registered office in the Cayman

Islands. (Id. at ¶¶ 59, 61-63). Therefore, Plaintiffs allege, Maples was

conflicted in its role as counsel to the special committee. (Id. at ¶ 59).

      On May 31, 2016, the special committee voted to approve the Controlling

Group’s buyout bid — now reduced to $6.70 per ADS — despite the fact that

Dangdang had received a competing offer of $8.80 per ADS. (Am. Compl.

¶¶ 66, 75). Following acceptance of the Merger, Plaintiffs allege that

Defendants made numerous misrepresentations in their filings with the SEC.

(Id. at ¶¶ 81-104). Specifically, Defendants allegedly misrepresented that

(i) Maples was independent counsel, whereas it was actually conflicted due to

its ongoing relationship with Dangdang (id. at ¶¶ 82-83); (ii) the Merger was

both substantively and procedurally fair to the minority shareholders, whereas

in actuality the Merger resulted in an unfairly low price and lacked basic

                                         6
       Case 1:16-cv-08759-KPF Document 104 Filed 08/28/20 Page 7 of 34




procedural protections (id. at ¶¶ 86, 89-90); and (iii) the Controlling Group had

no plans to sell Dangdang immediately after the Merger, whereas the

Controlling Group ended up attempting to sell Dangdang just one year after the

Merger (id. at ¶¶ 92, 94).

      On September 20, 2016, the Merger closed and became effective when

the plan of merger and agreement were filed with the Cayman Islands Registrar

of Companies. Fasano I, 2017 WL 6764692, at *3. Nine shareholders objected

to the Merger, but Plaintiffs did not. Id. On November 29, 2016, Dangdang

filed a petition in the Grand Court of the Cayman Islands asking that court to

determine the fair value of the shares held by the objecting shareholders (the

“Cayman Islands Proceeding”). Id. It is the Court’s understanding that the

Cayman Islands Proceeding concluded in May 2018. (See Brown Decl., Ex. A).

B.    Procedural Background

      On November 10, 2016, Plaintiffs filed their original complaint in this

action against Defendants. (Dkt. #1). The complaint sought damages for

“breaches of fiduciary duties, violations of U.S. securities law and New York

common law, and a quasi-appraisal due to misrepresentations and omissions

in the Forms 13E-3 for the Merger.” (Id.). On January 30, 2017, Plaintiffs filed

a motion to be appointed Co-Lead Plaintiffs, pursuant to Section 21D(a)(3)(B) of

the Securities Exchange Act of 1934 (the “Exchange Act”), as amended by the

Private Securities Litigation Reform Act of 1995 (“PSLRA”), and Federal Rule of

Civil Procedure 42. (Dkt. #22). Plaintiffs also moved to approve their selection

of Sadis & Goldberg LLP as Lead Counsel. (Id.). On March 8, 2017, the Court

                                        7
       Case 1:16-cv-08759-KPF Document 104 Filed 08/28/20 Page 8 of 34




issued an Order appointing Plaintiffs as Co-Lead Plaintiffs and Sadis &

Goldberg LLP as Lead Counsel. (Dkt. #32).

      On March 15, 2017, Defendants Dangdang, DHC, First Profit, Kewen,

and SCI (collectively, the “Corporate Defendants”) filed their initial motion to

dismiss on forum non conveniens grounds, along with an accompanying

memorandum and declarations. (Dkt. #38-45). On April 28, 2017, Plaintiffs

filed a memorandum and declaration, both in opposition to the Corporate

Defendants’ motion to dismiss and in support of a motion for substitute service

on the individual defendants. (Dkt. #48-49). On May 17, 2017, the Corporate

Defendants filed a memorandum and declaration in reply. (Dkt. #52-53). On

December 20, 2017, certificates of service were filed for Defendants Peggy Yu

Yu, Danqian Yao, Lijun Chen, and Min Kan. (Dkt. #56-59).

      On December 29, 2017, the Court issued its Opinion and Order

regarding the Corporate Defendants’ motion to dismiss for forum non

conveniens and Plaintiffs’ motion for substitute service. (Dkt. #61). See

generally Fasano I, 2017 WL 6764692. In that Opinion, the Court first

determined that Plaintiffs’ choice of forum in New York was entitled to little

deference, both because the only New York resident — Fasano — had little

financial interest in the litigation as compared to AOF and AAM and because

Plaintiffs were suing in a representative capacity. See Fasano I, 2017 WL

6764692, at *6-7. Next, the Court found that the Cayman Islands was an

adequate alternative forum, both because all of the Defendants who had been

served were amenable to service in that forum and because the Cayman

                                         8
        Case 1:16-cv-08759-KPF Document 104 Filed 08/28/20 Page 9 of 34




Islands would be able to provide an adequate remedy to Plaintiffs. See id. at

*7-8.

        Finally, the Court found that while the private interests of the parties

were neutral as between the Cayman Islands and New York, the public

interests of the two fora favored dismissal. See Fasano I, 2017 WL 6764692, at

*9. While the Court acknowledged that the United States had an interest in the

litigation, due to Dangdang’s listing of ADSs on the NYSE and Fasano’s status

as a New York resident, the Court found that the Cayman Islands had a much

closer nexus to the litigation. See id. at *10-11. As the Court noted, “[t]he

principal actor in the dispute … is a Cayman Islands corporation[;] [t]he events

giving rise to the litigation took place in the Cayman Islands and involved a

‘going private’ merger between two Cayman Islands entities[;] [t]he law firm that

advised Dangdang … and the Special Committee in reviewing the merger bid

has its principal North American offices in the Cayman Islands and the British

Virgin Islands[;] [a]nd a Cayman Islands court [was] already engaged in a

proceeding” regarding the Merger. Id. at *10. The Court also determined that

Plaintiffs’ common law claims would likely require the application of Cayman

Islands law, and therefore the Court would be in a position of overseeing a

proceeding governing primarily by foreign law. See id. at *12-13. Taken

together, the public interest considerations counseled in favor of dismissal of

the action. See id. at *13.

        On January 10, 2018, Plaintiffs appealed the Court’s Opinion and Order

granting the motion to dismiss to the Second Circuit. (Dkt. #63). On April 12,

                                          9
      Case 1:16-cv-08759-KPF Document 104 Filed 08/28/20 Page 10 of 34




2019, the Second Circuit issued a decision on Plaintiffs’ appeal. (Dkt. #64).

See generally Fasano II, 921 F.3d 333. Vacating and remanding this Court’s

decision in Fasano I, the Second Circuit held that this Court had abused its

discretion in failing to address the Forum Selection Clause in the Deposit

Agreement. See id. at 336. The Second Circuit remanded the matter to this

Court to determine “whether the presumption of enforceability applies to the

forum selection clause; whether the presumption of enforceability applies to

the non-signatories here; and if it applies, whether the presumption of

enforceability is or has been rebutted as unreasonable, unjust, or the product

of fraud or overreaching.” Id. at 337. The Second Circuit did not dispute or

find legal error with any other part of this Court’s prior forum non conveniens

analysis.

      Following the Second Circuit’s remand, all Defendants save Guoqing Li,

Ruby Rong Lu, Ke Zhang, and Xiaolong Li renewed their motion to dismiss for

forum non conveniens, and additionally moved to dismiss pursuant to Rule

12(b)(6). (Dkt. #74-76). On September 12, 2019, Plaintiffs filed the Amended

Complaint. (Dkt. #79). Although the facts alleged remained largely the same

as the original complaint, the Amended Complaint asserted different claims.

Specifically, the Amended Complaint asserted violations of Section 13(e) of the

Securities Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C. § 78m(e), and

Rule 13e-3, 17 C.F.R. § 240.13e-3; Section 10(b) of the Exchange Act, 15

U.S.C. § 78j(b), and Rule 10b-5, 17 C.F.R. § 240.10b-5; and Section 20(a) of

the Exchange Act, 15 U.S.C. § 78t(a), as well as common law claims for

                                       10
      Case 1:16-cv-08759-KPF Document 104 Filed 08/28/20 Page 11 of 34




negligent misrepresentation, breach of fiduciary duty, and aiding and abetting

breach of fiduciary duty. (Am. Compl. ¶¶ 126-84). By contrast, the original

complaint had only asserted a single federal securities claim. (Dkt. #1 at

¶¶ 119-22). As a result of the Amended Complaint, the Court denied

Defendants’ motion to dismiss as moot and ordered Defendants to file either an

updated motion or an answer. (Dkt. #80).

      On October 7, 2019, Defendants (again with the exception of Guoqing Li,

Ruby Rong Lu, Ke Zhang, and Xiaolong Li, who all remained unserved at that

time), moved to dismiss the Amended Complaint both on forum non conveniens

grounds and for failure to state a claim. (Dkt. #81-84). Plaintiffs filed their

opposition papers on November 15, 2019, and also requested that the Court

hold oral argument on the motion. (Dkt. #88-91; see also Dkt. #92 (Court

response)).

      Separately, on November 18, 2019, Plaintiffs filed a motion seeking

alternative service as to Defendants Guoqing Li, Ruby Rong Lu, Ke Zhang, and

Xiaolong Li. (Dkt. #93). The served Defendants responded to that motion on

December 2, 2019. (Dkt. #94). On December 10, 2019, the Court granted

Plaintiffs’ motion as to Defendant Guoqing Li alone. (Dkt. #95). Defendants

filed their reply papers for their motion to dismiss on December 16, 2019.

(Dkt. #96-97). On December 30, 2019, Plaintiffs requested leave to file a sur-

reply (Dkt. #98), to which Defendants responded on January 7, 2020 (Dkt.

#99). On January 8, 2020, the Court informed the parties that it would take

into account their letter regarding the sur-reply, but otherwise would not

                                        11
        Case 1:16-cv-08759-KPF Document 104 Filed 08/28/20 Page 12 of 34




permit Plaintiffs to file a sur-reply. (Dkt. #100). On January 9, 2020,

Defendant Guoqing Li joined Defendants’ pending motion to dismiss. (Dkt.

#102). Defendants Ruby Rong Lu, Ke Zhang, and Xiaolong Li (the “Unserved

Defendants”) remain unserved. 3

                                        DISCUSSION

    The Court Grants Defendants’ Renewed Motion to Dismiss for Forum Non
                                 Conveniens

A.      Applicable Law

        The decision to grant a motion to dismiss on grounds of forum non

conveniens “lies wholly within the broad discretion of the district court.”

Iragorri v. United Techs. Corp., 274 F.3d 65, 72 (2d Cir. 2001) (en banc) (citation

omitted). “The doctrine of forum non conveniens is a discretionary device

permitting a court in rare instances to dismiss a claim even if the court is a

permissible venue with proper jurisdiction over the claim.” Carey v. Bayerische

Hypo-Und Vereinsbank AG, 370 F.3d 234, 237 (2d Cir. 2004) (internal

quotation marks and citation omitted). The party seeking dismissal “bears the

burden of proof on all elements of the motion.” Bank of Credit and Commerce

Int’l (Overseas) Ltd. v. State Bank of Pakistan, 273 F.3d 241, 246 (2d Cir. 2001).

        Typically when a court is faced with a motion to dismiss for forum non

conveniens, it must assess: (i) the deference to be accorded to the plaintiff’s

choice of forum; (ii) the adequacy of the alternative forum proposed by the



3       As Ruby Rong Lu, Ke Zhang, and Xiaolong Li are still unserved, the Court need not
        resolve the claims against those Defendants in order to enter a final judgment. See
        Cotton v. McCarthy, 383 F. App’x 26, 27 (2d Cir. 2010) (summary order).

                                              12
      Case 1:16-cv-08759-KPF Document 104 Filed 08/28/20 Page 13 of 34




defendants; and (iii) the balance between the private and public interests

implicated in the choice of forum. Fasano II, 921 F.3d at 335 (citing Norex

Petroleum Ltd. v. Access Indus., Inc., 416 F.3d 146, 153 (2d Cir. 2005)).

However, a forum selection clause “require[s] a substantial modification of the

forum non conveniens doctrine, whereby the doctrine’s usual tilt in favor of the

plaintiff’s choice of forum gives way to a presumption in favor of the

contractually selected forum.” Martinez v. Bloomberg LP, 740 F.3d 211, 218

(2d Cir. 2014) (citing M/S Bremen v. Zapata Off-Shore Co., 407 U.S. 1, 6

(1972)). Valid forum selection clauses “must be given ‘controlling weight in all

but the most exceptional cases,’” and if a forum selection clause is indeed

deemed valid, “the only remaining inquiry is whether there are public interest

considerations … that weigh against its enforcement.” Midamines SPRL Ltd. v.

KBC Bank NV, No. 12 Civ. 8089 (RJS), 2014 WL 1116875, at *3 (S.D.N.Y.

Mar. 18, 2014) (quoting Atlantic Marine Constr. Co., Inc. v. U.S. Dist. Ct. for W.D.

Tex., 571 U.S. 49, 60, 62-64 & n.6 (2013)), aff’d, 601 F. App’x 43 (2d Cir. 2015)

(summary order).

      With that said, the presumption that a forum selection clause is

enforceable is “not automatic.” Fasano II, 921 F.3d at 335. “Instead, a district

court must consider three factors …: whether [i] the clause was reasonably

communicated to the party resisting its enforcement; [ii] the clause is

mandatory of permissive; and [iii] the claims and parties to the dispute are

subject to the clause.” Id. (citing Magi XXI, Inc. v. Stato Della Citta del Vaticano,

714 F.3d 714, 721 (2d Cir. 2013)). And even if the court determines that the

                                         13
      Case 1:16-cv-08759-KPF Document 104 Filed 08/28/20 Page 14 of 34




presumption applies, it must still assess whether the presumption “has been

properly rebutted by ‘a sufficiently strong showing that enforcement would be

unreasonable or unjust, or that the clause was invalid for such reasons as

fraud or overreaching.’” Id. (internal quotation marks omitted). The party

seeking enforcement of the forum selection clause bears the burden of proving

that the presumption of enforceability applies. See Tropp v. Corp. of Lloyd’s,

385 F. App’x 36, 37 (2d Cir. 2010) (summary order).

B.    Analysis

      1.    The Forum Selection Clause Does Not Cover All Claims

      There is no question that the Forum Selection Clause was reasonably

communicated to Defendants and that it is mandatory. Defendants, however,

dispute whether the Forum Selection Clause covers all of Plaintiffs’ claims.

(See Def. Br. 3, 4-6). Specifically, Defendants argue that while Plaintiffs’

federal securities law claims fall within the Forum Selection Clause, their

claims for negligent misrepresentation and breach of fiduciary duty do not.

(See id.). Plaintiffs, for their part, assert that the Forum Selection Clause

contains classically broad language that necessarily covers all claims at issue

in this action. (See Pl. Opp. 5-7).

      “Under New York law, the words and phrases used by the parties in a

forum-selection clause ‘must, as in all cases involving contract interpretation,

be given their plain meaning.’” ICICI Bank Ltd. v. Essar Glob. Fund Ltd., 565

B.R. 241, 252 (S.D.N.Y. 2017) (quoting Brooke Grp. Ltd. v. JCH Syndicate 488,




                                        14
      Case 1:16-cv-08759-KPF Document 104 Filed 08/28/20 Page 15 of 34




87 N.Y.2d 530, 534 (1996)). 4 Moreover, a “contract must be read as a whole in

order to determine its purpose and intent, and … single clauses cannot be

construed by taking them out of their context and giving them an

interpretation apart from the contract of which they are a part.” Eighth Ave.

Coach Corp. v. City of New York, 286 N.Y. 84, 88 (1941).

      At the outset, the Court acknowledges that the Forum Selection Clause

uses language that typically signals a broad application of the clause. See,

e.g., Prod. Res. Grp., L.L.C. v. Martin Prof’l, A/S, 907 F. Supp. 2d 401, 412

(S.D.N.Y. 2012) (noting that terms such as “in connection with,” “relating to,”

or “associated with” indicate a broader scope for forum selection clauses).

Specifically, and when read in isolation, the Deposit Agreement provides that:

             [A]ny such controversy, claim[,] or cause of action
             brought by a party hereto against the Company relating
             to or based upon the provisions of the Federal securities
             laws of the United States or the rules and regulations
             promulgated thereunder … shall be litigated in the
             Federal and state courts in the Borough of Manhattan.

(Am. Compl., Ex. 5 at 54 (emphasis added)). However, terms such as “relating

to” are not talismans that automatically render contractual clauses broad in

scope; what controls is the language when read in its proper context, not the



4     Where a contract contains both a choice of law clause and a forum selection clause, a
      court should interpret the scope of the forum selection clause according to the law
      contractually chosen by the parties. See Martinez v. Bloomberg LP, 740 F.3d 211, 220
      (2d Cir. 2014). Here, the Deposit Agreement provides that it “shall be interpreted … by
      the laws of the State of New York.” (Am. Compl., Ex. 5 at 36). Therefore, New York law
      governs issues regarding the scope of the forum selection clause. However, where there
      does not seem to be a divide between New York law and the law applied by federal
      courts, the Court relies on and cites to federal case law. Finally, the Court notes that
      the choice of law clause in the Deposit Agreement does not apply to claims arising from
      or relating to the Deposit Agreement.

                                             15
      Case 1:16-cv-08759-KPF Document 104 Filed 08/28/20 Page 16 of 34




term in isolation. Cf. Ji Dong Cheng v. HSBC Bank USA, N.A., — F. Supp. 3d

— , No. 20 Civ. 1551 (BMC), 2020 WL 3165214, at *3 (E.D.N.Y. June 15, 2020)

(explaining, in the context of arbitration, that “even if an arbitration clause

uses … sweeping language, it may still be considered narrow given the

surrounding context”).

      Reading the Forum Selection Clause within its context, it is clear that it

is only designed to cover a narrow subset of claims. The Forum Selection

Clause is contained within and connected to the Deposit Agreement’s

arbitration provisions. (See Am. Compl., Ex. 5 at 54). The Deposit Agreement

broadly provides that all claims arising out of or relating to the ADSs or the

Deposit Agreement must be settled by arbitration. (See id. (“Any controversy,

claim[,] or cause of action brought by any party hereto against the Company

arising out of or relating to the Shares or other Deposited Securities, the

American Depositary Shares, the Receipts[,] or the Deposit Agreement … shall

be settled by arbitration.”). However, further down, the Deposit Agreement

provides a narrow carveout for any claim “relating to or based upon the

provisions of the Federal securities laws of the United States or the rules and

regulations promulgated thereunder.” (Id.). For that subset of claims,

arbitration is only required if elected by the claimant. (See id.). And critically,

it is only those claims “not subject to arbitration” that must be litigated in New

York. (Id.). Therefore, a plain reading of the Deposit Agreement makes clear

that the Forum Selection Clause only applies to those claims “relating to or




                                        16
        Case 1:16-cv-08759-KPF Document 104 Filed 08/28/20 Page 17 of 34




based upon” federal securities law and the regulations associated with those

laws.

        Defendants argue that Plaintiffs’ negligent misrepresentation and breach

of fiduciary duty claims are not related to or based upon the provisions of any

federal securities law (Def. Br. 5), and the Court is inclined to agree. It is

evident that such common law causes of action are in no way based upon or

related to federal law, and are purely creatures of state law. See Flynn ex rel.

Moody’s Corp. v. McDaniel, 689 F. Supp. 2d 686, 691 (S.D.N.Y. 2010)

(explaining that a “breach of fiduciary duty claim[] rest[s] on duties created by

state, not federal, law”); Sung ex rel. Lazard Ltd. v. Wasserstein, 415 F. Supp.

2d 393, 405-06 (S.D.N.Y. 2006) (noting that the elements of a breach of

fiduciary duty claim “are unrelated to federal law”); Fin. & Trading, Ltd. v.

Rhodia S.A., No. 04 Civ. 6083 (MBM), 2004 WL 2754862, at *6-7 (S.D.N.Y.

Nov. 30, 2004) (noting that a negligent misrepresentation claim, even one

involving misrepresentations “contained in prospectuses filed with the SEC, …

do[es] not depend on any rights or causes of action created by federal law”).

Moreover, the connection between Plaintiffs’ common law claims and provisions

of federal securities law is even more attenuated given that, as the Court

explains more fully later in this Opinion, those common law claims should be

governed by Cayman Islands law, as opposed to New York law.

        Plaintiffs seek to rely on numerous cases that support the inclusion of

diverse claims within the scope of a forum selection clause where broad

language such as “relating to” is used. (See Pl. Opp. 5-7). However, all of these

                                         17
      Case 1:16-cv-08759-KPF Document 104 Filed 08/28/20 Page 18 of 34




cases are inapposite for the simple reason that none of them involves language

similar to that present in the Deposit Agreement. For example, Plaintiffs rely

on Roby v. Corp. of Lloyd’s (see Pl. Opp. 5), in which the relevant forum

selection clause required “any dispute and/or controversy of whatsoever nature

arising out of relating to the [Name’s] membership of, and/or underwriting of

insurance business at, Lloyd’s” to be brought in an English court. 996 F.3d

1353, 1359 (2d Cir. 1993). The Second Circuit held that claims beyond those

concerning contractual violations, including claims regarding certain connected

securities, fell within the scope of the clause. See id. at 1361. Plaintiffs

similarly rely on TradeComet.com LLC v. Google, Inc. (see Pl. Opp. 6), in which

the forum selection clause applied to claims “arising out of or relating to this

[underlying] agreement or the Google Program(s).” 435 F. App’x 31, 35 (2d Cir.

2011) (summary order). Based on that broad language, the Court held that the

forum selection clause included any claim relating to the Google Programs,

regardless of when the claim arose. See id.

      Based on these cases, and other cases on which Plaintiffs rely, the Court

would readily agree that if the Forum Selection Clause applied by its terms to

any claims relating to the Deposit Agreement or the ADSs, then all of Plaintiffs’

claims would fall within its scope. That, however, is not the language in the

Deposit Agreement. In order for Plaintiffs’ claims to fall within the scope of the

Forum Selection Clause, they must “relat[e] to or [b]e based upon the

provisions of the Federal securities laws of the United States or the rules and

regulations promulgated thereunder.” (Am. Compl., Ex. 5 at 54). That

                                        18
      Case 1:16-cv-08759-KPF Document 104 Filed 08/28/20 Page 19 of 34




language requires a nexus between the claims and federal statutes and

regulations, not between the claims and underlying facts. And as already

demonstrated, Plaintiffs’ common law claims do not relate to and are not based

upon any part of federal securities law, as they are solely common law claims

(and more specifically, claims that are likely governed by Cayman Islands law). 5

Therefore, the Court finds that Plaintiffs’ common law claims do not fall within

the scope of the Forum Selection Clause. 6

      2.     The Forum Selection Clause Does Not Cover All Defendants

      Much as Defendants argue that the Forum Selection Clause does not

cover all of Plaintiffs’ claims, they similarly argue that the Clause does not

cover all Defendants. (Def. Br. 6). Indeed, Defendants note that of the thirteen

defendants in this action, only Dangdang is a signatory to the Deposit

Agreement. (See id.). Of course, “the fact a party is a non-signatory to an

agreement is insufficient, standing alone, to preclude enforcement of a forum

selection clause.” Aguas Lenders Recovery Grp., LLC v. Suez, S.A., 585 F.3d

696, 701 (2d Cir. 2009). And New York courts have held that “a signatory to a

contract may invoke a forum selection clause against a non-signatory if the




5     Although the Amended Complaint states that the breach of fiduciary duty claim is in
      some way related to the federal Sarbanes-Oxley Act claim (see Am. Compl. ¶ 171),
      neither Plaintiffs nor their expert claims that such a pleading converts their common
      law claim to one relating to federal securities law. Indeed, Plaintiffs’ expert expressly
      agrees “that the governing law is Cayman Islands law” for Plaintiffs’ breach of fiduciary
      duty claim. (Litton Decl. ¶ 29).
6     As a final point, Plaintiffs attempt to argue that their common law claims fall within the
      scope of the Forum Selection Clause because they “aris[e] out of the same nucleus of
      operative fact.” (Pl. Opp. 5, 7). However, Plaintiffs offer no authority that supports
      such a standard or rule.

                                              19
      Case 1:16-cv-08759-KPF Document 104 Filed 08/28/20 Page 20 of 34




non-signatory is ‘closely related’ to one of the signatories.” Universal Inv.

Advisory SA v. Bakrie Telecom PTE, Ltd., 62 N.Y.S.3d 1, 4 (1st Dep’t 2017);

accord Magi XXI, Inc., 714 F.3d at 723 (“We hold that a non-signatory to a

contract containing a forum selection clause may enforce the forum selection

clause against a signatory when the non-signatory is ‘closely related’ to another

signatory.”). A signatory and non-signatory are “closely related” if “enforcement

of the forum selection clause is foreseeable by virtue of the relationship

between the signatory and the party sought to be bound.” Universal Inv.

Advisory, 62 N.Y.S.3d at 4; see also Midamines SPRL Ltd., 2014 WL 1116875,

at *5 (“The touchstone is whether ‘enforcement of the forum selection clause is

foreseeable by virtue of the relationship between the signatory and the party

sought to be bound.” (quoting Metro-Goldwyn-Mayer Studios Inc. v. Canal+

Distribution S.A.S., No. 07 Civ. 2918 (DAB), 2010 WL 537583, at *5 (S.D.N.Y.

Feb. 9, 2010))). Moreover, “[t]he vast majority of cases that have found a non-

signatory bound by a forum selection clause … have done so where the non-

signatory had an active role in the transaction between the signatories or where

the non-signatory had an active role in the company that was the signatory.”

Prospect Fund Holdings, LLC v. Vinson, 256 F. Supp. 3d 318, 325 (S.D.N.Y.

2017).

      Plaintiffs argue that all the non-signatories (i.e., all Defendants but

Dangdang) are closely related to Dangdang because, as a matter of New York

law, “officers, directors, a ‘parent company,’ and a ‘principal shareholder’ are

deemed ‘closely related.’” (Pl. Opp. 7 (citing Universal Inv. Advisory, 62

                                        20
      Case 1:16-cv-08759-KPF Document 104 Filed 08/28/20 Page 21 of 34




N.Y.S.3d at 4-5)). This argument, however, vastly overstates the law. No case

to which Plaintiffs cite holds that parties, solely by virtue of their positions in or

relationship to a corporation, are considered “closely related.” Instead,

“[w]hether a party is closely related to a signatory is a fact-specific inquiry.”

Kasper Glob. Collection & Brokers, Inc. v. Glob. Cabinets & Furniture Mfrs. Inc.,

952 F. Supp. 2d 542, 561 (S.D.N.Y. 2013). Therefore, the Court’s inquiry does

not turn on any particular Defendant’s status or title, but instead on whether,

based on Plaintiffs’ allegations, it would be foreseeable to any of the non-

signatories that they would be bound by the Forum Selection Clause by virtue

of their relationship with Dangdang or their role in the transaction

undergirding the Deposit Agreement — that is, the listing of Dangdang ADSs

on the NYSE.

      Based on Plaintiffs’ pleadings, the Court concludes that Defendants

Guoqing Li and Min Kan are covered by the Forum Selection Clause. Putting

aside the fact that Mr. Li is Dangdang’s co-founder and CEO, and was involved

in the decision to list Dangdang on the NYSE through the issuance of the ADSs

(see Am. Compl. ¶ 9) — which alone would be sufficient to be deemed “closely

related” to Dangdang — Mr. Li is a holder of Dangdang ADSs, and therefore is

expressly bound by the Deposit Agreement (see id., Ex. 3 at 3). Mr. Kan, too, is

a holder of Dangdang ADSs, and therefore is bound by the Deposit Agreement

as well. (See id.). The Court also finds that it would be foreseeable that Peggy

Yu Yu would be bound by the Forum Selection Clause, given her position as

co-founder and executive chairwoman of Dangdang and her involvement in the

                                         21
      Case 1:16-cv-08759-KPF Document 104 Filed 08/28/20 Page 22 of 34




issuance of the ADSs. (See id. at ¶ 10). Similar logic dictates that the Forum

Selection Clause should be enforced against DHC, given Plaintiffs’ pleading

that it was involved in listing Dangdang on the NYSE. (See id. at ¶ 12).

      However, Plaintiffs have failed to show through their pleadings that it

would have been foreseeable to any of the other non-signatories that they

would have been bound by the Forum Selection Clause. For example,

Defendants Kewen, SCI, and First Profit — the investment vehicles controlled

by Guoqing Li and Danqian Yao — have no relationship with Dangdang

whatsoever. (See Am. Compl. ¶¶ 13-14, 16). It would therefore be wholly

unreasonable to find that either of the three Defendants should have foreseen

being bound by a Forum Selection Clause in a contract to which they had no

connection, merely because they participated in a merger six years after the

formation of the Deposit Agreement. Defendant Danqian Yao was a senior vice

president at Dangdang at the time the company was listed on the NYSE (id. at

¶ 15), but there is otherwise no other indication that Mr. Yao played a role in

the listing of the ADSs or would have been aware of the Deposit Agreement and

its Forum Selection Clause. He, too, should not be bound by the Forum

Selection Clause. As for Defendant Lijun Chen, he was not even an employee

of Dangdang when the ADSs were issued. (See id. at ¶ 17). There is therefore

no basis on which the Court can find that enforcement of the Forum Selection

Clause would have been foreseeable to Mr. Chen. Finally, insofar as the

Unserved Defendants are relevant to the instant motion, the Amended

Complaint does not offer any indication that either Ruby Rong Lu, Ke Zhang, or

                                       22
      Case 1:16-cv-08759-KPF Document 104 Filed 08/28/20 Page 23 of 34




Xiaolong Li should have foreseen being bound by the Forum Selection Clause.

Although the Amended Complaint makes clear that the Unserved Defendants

played an active role in the Merger (see id. at ¶¶ 20-22), it offers no insight into

what role, if any, they played in the issuance of the ADSs, which is the relevant

transaction for the Forum Selection Clause, see Vinson, 256 F. Supp. 3d at 325

(noting that the relevant transaction for the “closely related” test is the one

between the signatories). Accordingly, the Court finds that the Forum

Selection Clause may only be enforced against the signatory — Dangdang —

and non-signatories DHC, Guoqing Li, Peggy Yu Yu, and Min Kan. 7




7     For the sake of transparency, the Court acknowledges that it is aware of sister courts
      that have phrased the “closely related” test as revolving around whether the non-
      signatory is “closely related” to the dispute at issue, or, alternatively, that “a non-party
      is ‘closely related’ to a dispute if its interests are ‘completely derivative’ of and ‘directly
      related to, if not predicated upon’ the signatory party’s interests or conduct.” See Miller
      v. Mecuria Energy Trading, Inc., 291 F. Supp. 3d 509, 523 (S.D.N.Y. 2018) (quoting
      Nanopierce Tech., Inc. v. Southridge Capital Mgmt., No. 02 Civ. 0767 (LBS), 2003 WL
      22882137, at *5 (S.D.N.Y. Dec. 4, 2003), and Weingrad v. Telepathy, Inc., No. 05 Civ.
      2024 (MBM), 2005 WL 2990645, at *5 (S.D.N.Y. Nov. 7, 2005)). The dispute at issue in
      the instant action is the Merger, and all Defendants played a role in the Merger due to
      their participation in the Controlling Group. However, in the cases that focus the
      analysis for the “closely related” test on the dispute at issue in the case, the relevant
      forum selection clause was contained in the agreement out of which the dispute directly
      sprung. See, e.g., Metro-Goldwyn-Mayer Studios Inc. v. Canal+ Distribution S.A.S.,
      No. 07 Civ. 2918 (DAB), 2010 WL 537583, at *2, 4 (focusing on whether non-signatory
      was “closely related” to dispute where the forum selection clause was part of the
      agreement that gave rise to the plaintiff’s suit). Here, of course, the Forum Selection
      Clause bears no direct connection to the Merger that is at issue, and it is the
      Merger — not the Deposit Agreement — that is the basis for the instant action.
      Therefore, the Court does not believe that focusing on whether the non-signatories are
      “closely related” to the instant dispute is helpful for answering the question of whether
      enforcement of the Forum Selection Clause would be foreseeable to them. Finally, the
      Court does not believe it would be accurate to characterize the non-signatories’
      interests as completely derivative of Dangdang’s interests and conduct, given that they
      are included in the suit due to their participation in the Controlling Group, as opposed
      to their roles at Dangdang.

                                                23
      Case 1:16-cv-08759-KPF Document 104 Filed 08/28/20 Page 24 of 34




      3.    Defendants Have Failed to Show That Enforcement of the
            Forum Selection Clause Would Be Unreasonable or Unjust

      To summarize the Court’s analysis up to this point, there is no dispute

between the parties as to whether the Forum Selection Clause at issue in this

action either was reasonably communicated or is mandatory. Accordingly, the

presumption of enforceability should apply to whichever claims and parties fall

within the scope of the Forum Selection Clause. See Fasano II, 921 F.3d at

335. However, the Court has thus far found that the Forum Selection Clause

covers neither Plaintiffs’ common law claims nor the majority of Defendants.

Therefore, the Forum Selection Clause is only presumptively enforceable as to

Plaintiffs’ federal securities law claims against Defendants Dangdang, DHC,

Guoqing Li, Peggy Yu Yu, and Min Kan.

      As previously mentioned, the presumption of enforceability can be

rebutted. See Fasano II, 921 F.3d at 336. In order to rebut the presumption of

enforceability, however, the party resisting enforcement of a forum selection

clause must make

            “a sufficiently strong showing” that either: “[i] its
            incorporation was the result of fraud or overreaching;
            [ii] the law to be applied in the selected forum is
            fundamentally unfair; [iii] enforcement contravenes a
            strong public policy of the forum state; or [iv] trial in the
            selected forum will be so difficult and inconvenient that
            the plaintiff effectively will be deprived of his day in
            court.”

TGG Ultimate Holdings, Inc. v. Hollett, 224 F. Supp. 3d 275, 285-86 (S.D.N.Y.

2016) (citing Phillips v. Audio Active Ltd., 494 F.3d 378, 392 (2d Cir. 2007)).

Defendants do not, and cannot, make a strong showing of any of the above


                                         24
      Case 1:16-cv-08759-KPF Document 104 Filed 08/28/20 Page 25 of 34




factors. There is no hint that the Forum Selection Clause was the result of

fraud or overreaching; the law to be applied in this District is not

fundamentally unfair; there is no New York public policy being contravened by

enforcing the Forum Selection Clause; and trial in this District would likely be

more convenient, not less, for Plaintiffs.

      Instead, Defendants argue that enforcement of the Forum Selection

Clause would be unreasonable seemingly because it would require this Court

to bifurcate the instant action between those claims and parties that are

covered by the Forum Selection Clause and those that are not. (See Def. Br. 8).

However, even if such bifurcation were the necessary outcome of this Court’s

findings, sister courts in this District have found that the creation of parallel

proceedings regarding the same subject matter is insufficient to defeat a

presumptively enforceable forum selection clause. See, e.g., Tulepan v.

Roberts, No. 14 Civ. 8716 (KBF), 2014 WL 6808313, at *3 (declining to grant

transfer of New York-filed action to Florida where there was a forum selection

clause providing for New York jurisdiction, even though there was a parallel

and related proceeding already underway in Florida); Allianz Glob. Corp. &

Specialty v. Chiswick Bridge, Nos. 13 Civ. 7559 (RA), 13 Civ. 7565 (RA), 2014

WL 6469027, at *3 (enforcing forum selection clause that would require parallel

proceedings in New York and Tokyo even though such a split would be “unduly

costly and prejudicial”). And insofar as Defendants’ cited cases are relevant to

the question at hand (see Def. Br. 8-9), they all precede the Supreme Court’s

elucidation of the deference required to valid forum selection clauses in Atlantic

                                        25
      Case 1:16-cv-08759-KPF Document 104 Filed 08/28/20 Page 26 of 34




Marine, and are therefore inapposite. Therefore, the Court cannot find, under

the prevailing criteria required by the Second Circuit, see Phillips, 494 F.3d at

392, that Defendants have rebutted the presumption that the Forum Selection

Clause is enforceable.

      4.    The Unusual Posture of This Action and Public Interest Factors
            Nevertheless Warrant Dismissal

      Having found that the Forum Selection Clause is valid, but solely as to a

minority of Defendants and half of the asserted claims, the Court finds itself in

murky waters. Atlantic Marine — the Supreme Court case that established the

governing framework for when a district court must factor a forum selection

clause into either a 28 U.S.C. § 1404(a) or forum non conveniens analysis, see

571 U.S. at 62-64 — does not squarely address the situation presently before

the Court. In that case, the Supreme Court confronted a forum selection

clause that covered all parties and claims at issue. See id. at 53. Faced with

such a clause, the Supreme Court held that “a valid forum-selection clause

should be given controlling weight in all but the most exceptional

circumstances,” in part because such a clause was “bargained for by the

parties” and “protects their legitimate expectations.” Id. at 63 (quoting Stewart

Org., Inc. v. Ricoh Corp., 487 U.S. 22, 33 (1988) (Kennedy, J., concurring)).

Here, however, it is clear that enforcement of the Forum Selection Clause does

not protect the legitimate expectations of the parties, given that only five of the

Defendants can be considered bound by the Clause. This Court is not alone in

finding that Atlantic Marine provides little guidance under such circumstances.

See Eastcott v. McGraw-Hill Glob. Educ. Holdings, LLC, No. 16 Civ. 904 (GAM),
                                        26
      Case 1:16-cv-08759-KPF Document 104 Filed 08/28/20 Page 27 of 34




2016 WL 3959076, at *1 (E.D. Pa. July 22, 2016) (explaining that Atlantic

Marine did not displace traditional 28 U.S.C. § 1404(a) analysis when a forum

selection clause only implicated a fraction of the claims in the case).

      The Court is also unable to find persuasive guidance from the various

circuit courts. The most analogous cases to the current situation come from

the Fifth Circuit, see In re Rolls Royce Corp., 775 F.3d 671 (5th Cir. 2014), and

Third Circuit, see In re: Howmedica Osteonics Corp, 867 F.3d 390 (3d Cir.

2017). In Rolls Royce, the Fifth Circuit grappled with what course to take

where “some, but not all, litigants are subject to a forum selection clause, and

one of the parties to the clause files a motion to sever and transfer its claims to

the forum chosen in the contract.” 775 F.3d at 673. In response to this

unusual situation, the Fifth Circuit developed a complex framework that

required a district court, as an initial matter, to follow Atlantic Marine as to the

parties bound by the forum selection clause, but then to consider as well the

private interests of the parties not bound by the clause. See id. at 681.

Finally, the Fifth Circuit held that a district court “must ask whether this

preliminary weighing is outweighed by the judicial economy considerations of

having all claims determined in a single lawsuit.” Id. Although the Fifth

Circuit ended up severing and transferring the claims of the parties that were

bound by the forum selection clause, see id. at 683, the Circuit recognized that

“the need — rooted in the valued public interest in judicial economy — to

pursue the same claims in a single action in a single court can trump a forum-




                                         27
      Case 1:16-cv-08759-KPF Document 104 Filed 08/28/20 Page 28 of 34




selection clause,” id. at 679 (emphasis added), regardless of Atlantic Marine’s

deference to forum selection clauses.

      Somewhat similarly to Rolls Royce, the Third Circuit in Howmedica

questioned “how district courts should apply Atlantic Marine where all

defendants seek a transfer to one district under § 1404(a) and where some, but

not all, of those defendants are parties to forum-selection clauses that

designate different districts.” 867 F.3d at 397. Much like the Fifth Circuit, the

Third Circuit found that it had “need of a separate framework to determine how

forum-selection clauses affect the § 1404(a) transfer analysis where both

contracting and non-contracting parties are found in the same case and where

the non-contracting parties’ private interests run headlong into the

presumption of Atlantic Marine.” Id. at 403. In response, the Third Circuit

created a four-step framework that “consider[ed] in sequence: [i] the forum-

selection clauses[;] [ii] the private and public interests relevant to the non-

contracting parties[;] [iii] threshold issues related to severance[;] and [iv] which

transfer decision most promotes efficiency while minimizing prejudice to non-

contracting parties’ private interests.” Id. at 403-04.

      Unfortunately, neither case proves helpful to this Court for the simple

reason that they both involved analytically distinct mechanisms from forum

non conveniens. Although § 1404(a) “is merely a codification of the doctrine of

forum non conveniens for the subset of cases in which the transferee forum is

within the federal court system,” Atlantic Marine, 571 U.S. at 60, it has

drastically different practical consequences. When a case or claim is

                                         28
       Case 1:16-cv-08759-KPF Document 104 Filed 08/28/20 Page 29 of 34




transferred via § 1404(a), the claim remains alive — it merely proceeds in a

different forum. Forum non conveniens, on the other hand, results in the

outright dismissal of the claim, with nothing more than the expectation that

the plaintiff may continue the dispute in a more appropriate foreign forum if

plaintiff wishes. Indeed, the Second Circuit has recognized, in line with this

difference in consequence, that “[f]orum selection clauses pointing to foreign

fora present distinct challenges not raised by clauses that merely point to other

federal district courts.” Martinez, 740 F.3d at 230. Therefore, the animating

force behind the frameworks in Rolls Royce and Howmedica — a concern for

judicial efficiency within the federal system — is inapplicable to the instant

circumstance, where the only apparent options are retention or dismissal of the

entire action. 8

      Acknowledging all of the above, the Court must nevertheless decide

whether it should retain an action that is almost entirely between foreign

parties and that arose from a merger executed in a foreign jurisdiction, solely

on the basis of a Forum Selection Clause that binds only five of thirteen


8     While it is clear that the Court could sever claims or parties if this were a motion to
      transfer pursuant to § 1404(a), the Court is skeptical that severance is permitted in the
      forum non conveniens context. See Windt v. Qwest Commc’ns Int’l, Inc., 544 F. Supp. 2d
      409, 414 n.6 (D.N.J. 2008) (“The doctrine of forum non conveniens is intended to avoid
      trial in inappropriate forums, not to avoid meritless suits, and could be employed only
      with respect to the entire case, not individual claims.” (internal quotation marks and
      brackets omitted) (quoting Alnwick v. European Micro Holdings, Inc., 29 F. App’x 781,
      784 (2d Cir. 2002) (summary order))); but see Tarasewicz v. Royal Caribbean Cruises
      Ltd., No. 14 Civ. 60885 (BB), 2015 WL 3970546, at *16 (S.D. Fla. June 30, 2015) (“In
      cases involving multiple defendants, when dismissal on forum non conveniens grounds
      would further ‘the administration of justice,’ but venue in the alternative forum is not
      appropriate for one or more of the defendants, the Court may sever claims against those
      defendants if they are alleged to be only indirectly connected to the conduct forming the
      primary basis of the action.” (quoting Warter v. Boston Sec., S.A., 380 F. Supp. 2d 1299,
      1307 (S.D. Fla. 2004))).

                                             29
      Case 1:16-cv-08759-KPF Document 104 Filed 08/28/20 Page 30 of 34




Defendants and only half of Plaintiffs’ asserted claims. Retention of such an

action seems less like protection of the parties’ legitimate expectations and

more like the tail wagging the dog.

      Moreover, as the Court noted in Fasano I, the public interest factors at

play in this action still favor dismissal. See 2017 WL 6764692, at *10-13.

Although the United States certainly has some interest in adjudicating this

dispute — given that the ADSs were listed on the NYSE, Dangdang filed alleged

misrepresentations with the Securities and Exchange Commission, and

Plaintiff Fasano is a New York resident — “the Cayman Islands has a closer

nexus to the parties and events that are at the heart of this case.” Id. at *11.

And, indeed, litigation relating to this same dispute has already taken place in

the Cayman Islands. (See Brown Decl., Ex. A). The Cayman Islands therefore

has an interest in having this localized controversy decided at home — a factor

that favors dismissal.

      Additionally, and despite Plaintiffs’ best efforts to persuade otherwise

(see Pl. Opp. 24-25), the Court remains convinced that Plaintiffs’ common law

claims will be governed by Cayman Islands law, as opposed to New York law.

Under Second Circuit precedent, “questions relating to the internal affairs of

corporations are decided in accordance with the law of the place of

incorporation,” Scottish Air Int’l, Inc. v. British Caledonian Grp., PLC, 81 F.3d

1224, 1234 (2d Cir. 1996) — in this case, the Cayman Islands. The Supreme

Court has recognized “that only one State should have the authority to regulate

a corporation’s internal affairs — matters peculiar to the relationships among

                                         30
       Case 1:16-cv-08759-KPF Document 104 Filed 08/28/20 Page 31 of 34




or between the corporation and its current officers, directors, and

shareholders.” Edgar v. MITE Corp., 457 U.S. 624, 645 (1982). Here, there is

no question that Plaintiffs’ breach of fiduciary duty claims fall squarely within

the internal affairs doctrine. See BBS Norwalk One, Inc. v. Raccolta, Inc., 60 F.

Supp. 2d 123, 129 (S.D.N.Y. 1999) (explaining that claims for breach of

fiduciary duty and aiding and abetting such a breach are “governed by the law

of the state of incorporation”), aff’d, 205 F.3d 1321 (2d Cir. 2000). And as

previously noted, even Plaintiffs’ expert agrees that the breach of fiduciary duty

claim will be governed by Cayman Islands law. (See Litton Decl. ¶ 29).

Plaintiffs’ strained efforts to connect that claim to aspects of federal law do not

alter the analysis. 9

      Plaintiffs’ negligent misrepresentation claim likely also will be governed

by Cayman Islands law, given that it arises in part from Defendants’ “fiduciary

duties to Plaintiffs” (Am. Compl. ¶ 163), and relates directly to the fairness of

the Merger, see Hahn v. Breed, 587 F. Supp 1369, 1381 (S.D.N.Y. 1984)

(explaining that a claim that “raises the issue of the fairness of [a] merger to a

shareholder … involves the internal affairs of a [ ] corporation”). Plaintiffs

attempt to argue that their negligent misrepresentation claim will be governed

not by the internal affairs doctrine, but by New York’s “locus of the tort” test.

(See Pl. Opp. 24-25). However, this would only be the case if “the rights of



9     The Court notes that neither S.E.C. v. Steffes, 805 F. Supp. 2d 601, 616 (N.D. Ill. 2011),
      nor United States v. Falcone, 257 F.3d 226, 234-35 (2d Cir. 2001), upon which Plaintiffs
      rely (see Pl. Opp. 23), supports the idea that United States law would in any way factor
      into the breach of fiduciary duty claim.

                                             31
      Case 1:16-cv-08759-KPF Document 104 Filed 08/28/20 Page 32 of 34




third parties external to the corporation [were] at issue.” Mindspirit, LLC v.

Evalueserve Ltd., 346 F. Supp. 3d 552, 581 (S.D.N.Y. 2018) (emphasis in

original) (quoting Roselink Inv’rs, L.L.C. v. Shenkman, 386 F. Supp. 2d 209, 225

(S.D.N.Y. 2004)). Since Plaintiffs are shareholders, the internal affairs doctrine

squarely applies. See Roselink Inv’rs, 386 F. Supp. 2d at 225 (explaining that

certain tort claims were not encompassed within the internal affairs doctrine

because they were not brought by shareholders, officers, or directors). And

while the internal affairs doctrine only “creates ‘a presumption in favor of

applying the law of the state of incorporation,’” that presumption has not been

rebutted by any showing that New York has “a more significant relationship

with the parties and the dispute at issue.” In re MF Glob. Holdings Ltd. Inv.

Litig., 998 F. Supp. 2d 157, 179 (S.D.N.Y. 2014) (quoting Resolution Trust Corp.

v. Gregor, 872 F. Supp. 1140, 1150 (E.D.N.Y. 1994)), aff’d sub nom. In re MF

Glob. Holdings Ltd. Inv. Litig. (DeAngelis v. Corzine), 611 F. App’x 34 (2d Cir.

2015) (summary order). Therefore, all of Plaintiffs’ common law claims will be

governed by Cayman Islands law. 10 That fact also weighs in favor of dismissal.

See Wallert v. Atlan, 141 F. Supp. 3d 258, 282 (S.D.N.Y. 2015) (finding “that

the difficulty of applying foreign law is a significant factor in the balance of

convenience factors” (internal brackets, quotation marks, and ellipsis omitted)).




10    It is irrelevant that Plaintiffs’ expert believes that Cayman Islands choice of law rules
      would select New York law for the negligent misrepresentation claim. (See Pl. Opp. 25).
      The relevant forum state is New York, not the Cayman Islands, and therefore New York
      choice of law rules control. See D’Amato v. Five Star Reporting, Inc., 80 F. Supp. 3d
      395, 407 (E.D.N.Y. 2015).

                                             32
      Case 1:16-cv-08759-KPF Document 104 Filed 08/28/20 Page 33 of 34




      Of course, the Court recognizes that Plaintiffs have also asserted three

federal securities law claims in their Amended Complaint. Of those three

claims, the Court remains skeptical that the Section 13(e) claim can survive a

motion to dismiss. See Fasano I, 2017 WL 6764692, at *13 (noting that

“[m]any courts — including a sister court in this District — have refused to

recognize an implied right of action under Section 13(e) of the Exchange Act”).

More importantly, however, it has not escaped the Court’s notice that the main

difference between Plaintiffs’ original complaint and the operative pleading is

the addition of two federal securities law claims, both of which were added

immediately following Defendants’ renewed motion to dismiss for forum non

conveniens. The Second Circuit has previously expressed its wariness of

allowing a plaintiff to artfully plead its way out of a forum selection clause

through the careful selection of claims. See Roby, 996 F.2d at 1360. The

Court does not see why it should be any less wary of allowing a plaintiff to force

unwilling and unbound parties to litigate in an inconvenient and inappropriate

forum by artfully pleading its way into a forum selection clause.

      In Atlantic Marine, the Supreme Court recognized that while “forum-

selection clauses should control except in unusual cases,” it was “conceivable

in a particular case” that a district court might “refuse to transfer a case

notwithstanding the counterweight of a forum-selection clause.” 571 U.S. at

64 (quoting Stewart, 487 U.S. at 30-31). The Court believes that this is such

an unusual case. Public interest factors counsel in favor of this action being

litigated in the Cayman Islands, and the only counterweight pulling against

                                        33
      Case 1:16-cv-08759-KPF Document 104 Filed 08/28/20 Page 34 of 34




dismissal is a Forum Selection Clause that binds a minority of Defendants and

half the asserted claims. Under such circumstances, the Court finds that

dismissal on forum non conveniens grounds remains the correct course of

action. Accordingly, Defendants’ motion to dismiss for forum non conveniens is

granted.

                                   CONCLUSION

      For the reasons stated in this Opinion, the Court GRANTS Defendants’

motion to dismiss for forum non conveniens. The Court does not address

Defendants’ motion to dismiss under Rule 12(b)(6), as that alternative motion

has been rendered moot. The Clerk of Court is directed to terminate all

pending motions, adjourn all remaining dates, and close this case.

      SO ORDERED.

Dated: August 28, 2020
       New York, New York

                                             KATHERINE POLK FAILLA
                                            United States District Judge




                                      34
